Citation Nr: 0308229	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  01-05 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The appellant had recognized guerilla service from September 
1944 to August 1945.

This appeal arises from a January 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, that denied entitlement 
to nonservice-connected (NSC) pension.  The RO determined 
that the appellant was not legally eligible for such a 
pension.

In his substantive appeal of June 2001, the appellant 
requested a hearing before a traveling Veterans Law Judge 
(VLJ) sitting at the RO.  However, he withdrew this request 
in July 2002.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable decision of the 
issue on appeal has been obtained.

2.  The appellant had recognized military service as a 
guerilla from September 1944 to August 1945 (during World War 
II).


CONCLUSION OF LAW

The appellant is not eligible for nonservice-connected 
pension based on his recognized guerilla service.  
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 
38 U.S.C.A. § 5107(a) (West 1991) and the new provisions of 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312 (1991).  The recent 
publication of new regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA) does not require further 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. § 3.159 
(2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In the VA letter of January 2001, VA informed 
the appellant of the actions he must take and the type 
evidence required in order to establish his eligibility for a 
NSC pension.  He was specifically informed in this letter he 
would be required to submit evidence of active service of at 
least 90 days with a component of the U. S. military during a 
period of war.  The appellant was notified that his 
recognized service as a guerilla did not establish a legal 
entitlement to NSC pension.  The January 2001 letter, in 
effect, notified the appellant that VA would conduct no 
further development on this matter.  In the January 2001 
letter and the Statement of the Case (SOC) of March 2001, VA 
specifically notified the appellant of the evidence that it 
had considered.  The SOC also notified him of the pertinent 
laws and regulations and the reasons and bases for VA's 
decision.  He was provided the opportunity to submit 
additional argument based on these provisions.  In a letter 
dated June 2001, the appellant was also notified of what 
evidence VA will attempt to obtain and of what information he 
must provide.  Based on the above analysis, the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have 
been met.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  All records 
pertinent to the current claim in the possession of the 
Federal government have been obtained, to include service 
records and verification of military service.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The appellant has 
not alleged that he was ever treated at a VA facility or 
received Workers' Compensation or Social Security 
Administration disability benefits, and there is no 
indication that other Federal department or agency records 
exist that should be requested.  See 38 U.S.C.A. § 5106.  As 
this case concerns a legal issue, that is whether the 
appellant's recognized military service makes him eligible 
for a NSC pension, a VA compensation examination is not 
warranted.  Accordingly, VA is not required to obtain any 
private treatment records, as this evidence would not be 
pertinent to the issue in the current case.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(1).  As the January 2001 
letter and the SOC of March 2001 have informed the appellant 
that the record does not establish the required military 
service, the duty to notify the appellant of an inability to 
obtain identified records has been met.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  By letter of March 
2003, the RO informed the appellant that his case was being 
forwarded to the Board and, in effect, that it would not 
undertake any further development regarding this claim.  The 
appellant requested a hearing before a traveling Veterans Law 
Judge (VLJ) in his substantive appeal of June 2001.  However, 
he formally withdrew this request in July 2002.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claims.  
38 U.S.C.A. 5103A; see also 38 C.F.R. § 3.159(d)((1) (VA will 
refrain from providing assistance in obtaining evidence when 
the claimant is ineligible for the benefit sought because of 
lack of qualifying service).  In addition, as the appellant 
has been provided with the opportunity to present evidence 
and arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Entitlement to NSC Pension Benefits

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2002).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. § 
3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding NSC pension benefits.  
38 U.S.C.A. § 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces." Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

In the present case, the National Personnel Records Center 
(NPRC) confirmed in November 2002 that the appellant had 
active military service for VA purposes (that is, recognized 
guerrilla service) from September 1944 to August 1945.  The 
service department's determination that the appellant had 
recognized guerrilla service that ended in August 1945 is 
binding on VA.  38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 
532. 

As noted above, the provisions of 38 U.S.C.A. § 107(a) render 
members of the organized military forces of the Government of 
the Commonwealth of the Philippines prior to July 1, 1946, 
such as the appellant, ineligible for NSC pension benefits.  
Therefore, the appellant's claim for entitlement to 
nonservice-connected pension benefits must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to nonservice-connected pension is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

